SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT 2-92948 UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 59 and REGISTRATION STATEMENT (NO. 811-4098) UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 60 VANGUARD CHESTER FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [X ] on August 12, 2013, pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Vanguard Target Retirement Funds Prospectus August 12, 2013 Investor Shares Vanguard Target Retirement Income Fund Investor Shares (VTINX) Vanguard Target Retirement 2010 Fund Investor Shares (VTENX) Vanguard Target Retirement 2015 Fund Investor Shares (VTXVX) Vanguard Target Retirement 2020 Fund Investor Shares (VTWNX) Vanguard Target Retirement 2025 Fund Investor Shares (VTTVX) Vanguard Target Retirement 2030 Fund Investor Shares (VTHRX) Vanguard Target Retirement 2035 Fund Investor Shares (VTTHX) Vanguard Target Retirement 2040 Fund Investor Shares (VFORX) Vanguard Target Retirement 2045 Fund Investor Shares (VTIVX) Vanguard Target Retirement 2050 Fund Investor Shares (VFIFX) Vanguard Target Retirement 2055 Fund Investor Shares (VFFVX) Vanguard Target Retirement 2060 Fund Investor Shares (VTTSX) This prospectus contains financial data for the Funds through the fiscal period ended March 31, 2013. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Vanguard Fund Summaries More on the Funds 73 Target Retirement Income Fund 1 The Funds and Vanguard 83 Target Retirement 2010 Fund 7 Investment Advisor 84 Target Retirement 2015 Fund 13 Dividends, Capital Gains, and Taxes 85 Target Retirement 2020 Fund 19 Share Price 87 Target Retirement 2025 Fund 25 Financial Highlights 88 Target Retirement 2030 Fund 31 Investing With Vanguard Target Retirement 2035 Fund 37 Purchasing Shares Target Retirement 2040 Fund 43 Redeeming Shares Target Retirement 2045 Fund 49 Exchanging Shares Target Retirement 2050 Fund 55 Frequent-Trading Limitations Target Retirement 2055 Fund 61 Other Rules You Should Know Target Retirement 2060 Fund 67 Fund and Account Updates Investing in Vanguard Target Retirement Funds 72 Contacting Vanguard Additional Information Glossary of Investment Terms Vanguard Target Retirement Income Fund Investment Objective The Fund seeks to provide current income and some capital appreciation. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Account Service Fee (for fund account balances below $10,000) $20/year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses None 12b-1 Distribution Fee None Other Expenses None Acquired Fund Fees and Expenses 0.16% Total Annual Fund Operating Expenses 0.16% 1 Example The following example is intended to help you compare the cost of investing in the Fund (based on the fees and expenses of the Acquired Funds) with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Fund’s shares. This example assumes that the Fund provides a return of 5% a year and that total annual fund operating expenses of the Fund and its underlying funds remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $16 $52 $90 $205 Portfolio Turnover The Fund may pay transaction costs, such as purchase fees, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in more taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, reduce the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 7%. Primary Investment Strategies The Fund invests in other Vanguard mutual funds according to an asset allocation strategy designed for investors currently in retirement. The targeted percentage of the Fund’s assets allocated to each of the underlying funds is: • Vanguard Total Bond Market II Index Fund 39.2% • Vanguard Total Stock Market Index Fund 21.0% • Vanguard Short-Term Inflation-Protected Securities Index Fund 16.8% • Vanguard Total International Bond Index Fund 14.0% • Vanguard Total International Stock Index Fund 9.0% At any given time, the Fund’s asset allocation may be affected by a variety of factors, such as whether the underlying funds are accepting additional investments. The Fund’s indirect bond holdings are a diversified mix of short-, intermediate-, and long-term U.S. government, U.S. agency, and investment-grade U.S. corporate bonds; inflation-protected public obligations issued by the U.S. Treasury; mortgage-backed and asset-backed securities; and government, agency, corporate, and securitized investment- 2 grade foreign bonds issued in currencies other than the U.S. dollar (but hedged by Vanguard to minimize foreign currency exposure). The Funds indirect stock holdings are a diversified mix of U.S. and foreign large-, mid-, and small-capitalization stocks. Primary Risks The Fund is subject to the risks associated with the stock and bond markets, any of which could cause an investor to lose money. An investment in the Fund is not guaranteed. An investor may experience losses. There is no guarantee that the Fund will provide adequate income through retirement. However, because bonds and short-term investments usually are less volatile than stocks, and because the Fund invests most of its assets in bonds and short-term investments, the Funds overall level of risk should be low to moderate.  With approximately 70% of its assets allocated to bonds, the Fund is proportionately subject to bond risks: interest rate risk , which is the chance that bond prices will decline because of rising interest rates; income risk , which is the chance that an underlying funds income will decline because of falling interest rates or declining inflation; credit risk , which is the chance that a bond issuer will fail to pay interest and principal in a timely manner, or that negative perceptions of the issuers ability to make such payments will cause the price of that bond to decline, thus reducing the underlying funds return; and call risk , which is the chance that during periods of falling interest rates, issuers of callable bonds may call (redeem) securities with higher coupons or interest rates before their maturity dates. An underlying fund would then lose any price appreciation above the bonds call price and would be forced to reinvest the unanticipated proceeds at lower interest rates, resulting in a decline in the underlying funds income. For mortgage-backed securities, this risk is known as prepayment risk . The Fund is also subject to the following risks associated with investments in currency-hedged foreign bonds: country/regional risk , which is the chance that world eventssuch as political upheaval, financial troubles, or natural disasterswill adversely affect the value of securities issued by foreign governments, government agencies, or companies; and currency hedging risk , which is the chance that the currency hedging transactions entered into by the underlying international bond fund may not perfectly offset the funds foreign currency exposure.  With approximately 30% of its assets allocated to stocks, the Fund is proportionately subject to stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. The Fund is also subject to the following risks associated with investments in foreign stocks: country/regional risk , which is the chance that world eventssuch as political upheaval, financial troubles, or natural disasterswill adversely affect the value of companies in any one country or region; and currency 3 risk , which is the chance that the value of a foreign investment, measured in U.S. dollars, will decrease because of unfavorable changes in currency exchange rates. Country/regional risk and currency risk are especially high in emerging markets.  The Fund is also subject to asset allocation risk , which is the chance that the selection of underlying funds, and the allocation of assets to them, will cause the Fund to underperform other funds with a similar investment objective. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Fund has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns compare with those of relevant market indexes and a composite bond/stock index, which have investment characteristics similar to those of the Fund. Keep in mind that the Funds past performance (before and after taxes) does not indicate how the Fund will perform in the future. Updated performance information is available on our website at vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. Annual Total Returns  Vanguard Target Retirement Income Fund Investor Shares 1 1 The year-to-date return as of the most recent calendar quarter, which ended on June 30, 2013, was 0.69%. During the periods shown in the bar chart, the highest return for a calendar quarter was 7.44% (quarter ended September 30, 2009), and the lowest return for a quarter was 5.47% (quarter ended December 31, 2008). 4 Average Annual Total Returns for Periods Ended December 31, 2012 Since Inception (Oct. 27, 1 Year 5 Years 2003) Vanguard Target Retirement Income Fund Investor Shares Return Before Taxes 8.23% 4.87% 5.62% Return After Taxes on Distributions 7.49 3.93 4.52 Return After Taxes on Distributions and Sale of Fund Shares 5.48 3.66 4.23 Comparative Indexes (reflect no deduction for fees, expenses, or taxes) Barclays U.S. Aggregate Bond Index 4.21% 5.95% 5.34% MSCI US Broad Market Index 16.44 2.27 6.42 Target Income Composite Index 8.42 4.83 5.62 Actual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares will be higher than other figures for the same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder. 5 Investment Advisor The Vanguard Group, Inc. Portfolio Managers Michael H. Buek, CFA, Principal of Vanguard. He has co-managed the Fund since 2013. William Coleman, Portfolio Manager. He has co-managed the Fund since 2013. Walter Nejman, Portfolio Manager. He has co-managed the Fund since 2013. Purchase and Sale of Fund Shares You may purchase or redeem shares online through our website ( vanguard.com) , by mail (The Vanguard Group, P.O. Box 1110, Valley Forge, PA 19482-1110), or by telephone (800-662-2739). The following table provides the Funds minimum initial and subsequent investment requirements. Account Minimums Investor Shares To open and maintain an account $1,000 To add to an existing account Generally $100 (other than by Automatic Investment Plan, which has no established minimum) Tax Information The Funds distributions may be taxable as ordinary income or capital gain. Payments to Financial Intermediaries The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares. 6 Vanguard Target Retirement 2010 Fund Investment Objective The Fund seeks to provide capital appreciation and current income consistent with its current asset allocation. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Account Service Fee (for fund account balances below $10,000) $20/year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses None 12b-1 Distribution Fee None Other Expenses None Acquired Fund Fees and Expenses 0.16% Total Annual Fund Operating Expenses 0.16% 7 Example The following example is intended to help you compare the cost of investing in the Fund (based on the fees and expenses of the Acquired Funds) with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Fund’s shares. This example assumes that the Fund provides a return of 5% a year and that total annual fund operating expenses of the Fund and its underlying funds remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $16 $52 $90 $205 Portfolio Turnover The Fund may pay transaction costs, such as purchase fees, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in more taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, reduce the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 12%. Primary Investment Strategies The Fund invests in other Vanguard mutual funds according to an asset allocation strategy designed for investors planning to retire and leave the work force in or within a few years of 2010 (the target year). The Fund is designed for an investor who plans to withdraw the value of an account in the Fund over a period of many years after the target year. The Fund’s asset allocation will become more conservative over time, meaning that the percentage of assets allocated to stocks will decrease while the percentage of assets allocated to bonds and other fixed income investments will increase. Within seven years after 2010, the Fund’s asset allocation should become similar to that of the Target Retirement Income Fund. The targeted percentage of the Fund’s assets allocated to each of the underlying funds is: • Vanguard Total Bond Market II Index Fund 35.1% • Vanguard Total Stock Market Index Fund 29.0% • Vanguard Total International Stock Index Fund 12.4% 8 • Vanguard Short-Term Inflation-Protected Securities Index Fund 11.8% • Vanguard Total International Bond Index Fund 11.7% At any given time, the Fund’s asset allocation may be affected by a variety of factors, such as whether the underlying funds are accepting additional investments. The Fund’s indirect bond holdings are a diversified mix of short-, intermediate-, and long-term U.S. government, U.S. agency, and investment-grade U.S. corporate bonds; inflation-protected public obligations issued by the U.S. Treasury; mortgage-backed and asset-backed securities; and government, agency, corporate, and securitized investment-grade foreign bonds issued in currencies other than the U.S. dollar (but hedged by Vanguard to minimize foreign currency exposure
